UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

PATRICK A. DAVIS CIVIL ACTION
VERSUS 18-1041-SDD-EWD

UNITED STATES DEPARTMENT
OF THE TREASURY, ET AL.
RULING

The Court, after carefully considering the Complaint,’ the record, the law
applicable to this action, and the Report and Recommendation? of United States
Magistrate Judge Erin Wilder-Doomes dated August 19, 2019, to which no objection has
been filed, hereby approves the Report and Recommendation of the Magistrate Judge
and adopts it as the Court’s opinion herein.

ACCORDINGLY, this matter is DISMISSED WITHOUT PREJUDICE, with
reinstatement allowed within thirty (30) days for good cause shown, for Plaintiff's failure
to pay the filing fee and failure to keep the Court apprised of an address change.

Signed in Baton Rouge, Louisiana the ye day of September, 2019.

Aly phtber

CHIEF JUDGE’SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 9.
